DETAILED ACTION

This Office Action is in response to the Amendment filed 5/2/2022.  Claims 1-12, 15-16, 18-28, and 33-35 have been canceled.  New claims 36-40 have been added.  Claims 13-14, 17, 29-32, and 36-40 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the amended claim limitations have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been withdrawn. 
It is noted that newly added claim 40 depends on claim 13 and has the same language as claim 30.  Based on the preamble of claim 40, it appears that this claim is instead intended to depend on new claim 37.  Thus, since all other claims are now in condition for allowance, an Examiner’s Amendment has been made below to change the dependency of claim 40, such that claim 40 now depends on claim 37.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:  The dependency of claim 40 has been changed such that claim 40 now depends on claim 37 instead of claim 13.

Allowable Subject Matter

Claims 13-14, 17, 29-32, and 36-40 are allowed.

The following is an examiner’s statement of reasons for allowance:  Claims 13, 17, and 37 are allowable since the prior art of record fails to anticipate or render obvious the combination of amended limitations of claims 13 and 17 and the limitations of new claim 37.  Specifically, although previously cited Liu et al. (U.S. Publication US 2020/0119880 A1) does disclose an embodiment wherein a DMRS occupies two symbols (See paragraph 79 of Liu et al.), and although previously cited Shin et al. (U.S. Publication US 2018/0316534 A1) discloses embodiments of a mini-slot wherein a control channel and service channel occur in at least one time-domain symbol concurrently and DMRS resources are mapped to a transmission resource offset in time domain relative to a time-domain transmission resource corresponding to a control channel (See the embodiments of Figure 11 of Shin et al., i.e. the top left, top right, bottom left, and bottom right embodiments illustrated in the Figure), the prior art of record does not render obvious all these claimed requirements within a single embodiment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461